Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 10/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent # 11050468 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER' S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Thomas Webster (Reg. No. 46154) on 11/5/2021.

The application has been amended as follows:


a first wireless network operating with a first protocol and comprising a plurality of wireless transceiver stations that share a cell ID and collectively transmit a plurality of simultaneous non-interfering precoded data streams to a plurality of user equipment (UE) within [[the]] a same frequency band, 
a second wireless network operating with a second protocol and comprising one or a plurality of antennas, 
wherein the first wireless network creates one or a plurality of points of zero radio frequency (RF) energy at the location of the one or at least one of the plurality of antennas.

5. (Currently Amended) The system as in claim 1 wherein the first wireless network is a multi- user multiple antenna system (MU-MAS) that uses precoding to create the one or the plurality of points of zero RF energy and the precoding is computed based on channel state information (CSI) between the plurality of wireless transceiver stations of the first wireless network and the one or the plurality of antennas of the second wireless network, and 
wherein the CSI is estimated using in-band or out-of-band training signals sent over a plurality of wireless links between the plurality of wireless transceiver stations and the one or the plurality of antennas.  

6. (Currently Amended) A system comprising: 
a same frequency band, 
a second wireless network operating with a second protocol and comprising one or a plurality of antennas, 
wherein the first wireless network creates one or a plurality of points of zero radio frequency (RF) energy at the location of the one or at least one of the plurality of Appin. No. 17/361,2524Atty. Docket No. 6181 P537C Amdt. dated 10/28/2021 Reply to the Office action of 10/20/2021antennas, and the second wireless network has knowledge of the first protocol of the first wireless network.

10. (Currently Amended) The system as in claim 6 wherein the first wireless network is a multi- user multiple antenna system (MU-MAS) that uses precoding to create the one or the plurality of points of zero RF energy and the precoding is computed based on channel state information (CSI) between the plurality of wireless transceiver stations of the first wireless network and the one or the plurality of antennas of the second wireless network, and 
wherein the CSI is estimated using in-band or out-of-band training signals sent over a plurality of wireless links between the plurality of wireless transceiver stations and the one or the plurality of antennas.  

11. (Currently Amended) A method for communicating over a network comprising: 
a same frequency band, 
a second wireless network operating with a second protocol and comprising one or a plurality of antennas, 
the first wireless network creating one or a plurality of points of zero radio frequency (RF) energy at the location of the one or at least one of the plurality of antennas.

15. (Currently Amended) The method as in claim 11 wherein the first wireless network is a multi- user multiple antenna system (MU-MAS) that uses precoding to create the one or the plurality of points of zero RF energy and the precoding is computed based on channel state information (CSI) between the plurality of wireless transceiver stations of the first wireless network and the one or the plurality of antennas of the second wireless network, and 
wherein the CSI is estimated using in-band or out-of-band training signals sent over a plurality of wireless links between the plurality of wireless transceiver stations and the one or the plurality of antennas.  

16. (Currently Amended) A method for communicating over a network comprising: 
a first wireless network operating with a first protocol and comprising a plurality of wireless transceiver stations that share a cell ID and collectively transmit a a same frequency band, 
a second wireless network operating with a second protocol and comprising one or a plurality of antennas, 
the first wireless network creating one or a plurality of points of zero radio frequency (RF) energy at the location of the one or at least one of the plurality of antennas, and the second wireless network having knowledge of the first protocol of the first wireless network.

20. (Currently Amended) The method as in claim 16 wherein the first wireless network is a multi- user multiple antenna system (MU-MAS) that uses precoding to create the one or the plurality of points of zero RF energy and the precoding is computed based on channel state information (CSI) between the plurality of wireless transceiver stations of the first wireless network and the one or the plurality of antennas of the second wireless network, and 
wherein the CSI is estimated using in-band or out-of-band training signals sent over a plurality of wireless links between the plurality of wireless transceiver stations and the one or the plurality of antennas.

End of amendment. 

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, recites a system comprising - first wireless network operating with first protocol and comprising plurality of wireless transceiver stations sharing a cell ID and collectively transmit plurality of simultaneous non-interfering pre-coded data streams to plurality of UE within same frequency band, and second wireless network operating with second protocol comprising one or plurality of antennas. The first wireless network creates one or more points of zero radio frequency energy at the location of the antennas of the second wireless network. 

The prior arts on record Wang, Xu and Forenza were noted in the previous office action. 

Further, the prior art reference Perlman et al. (US 2015/0304855, cited in IDS) has been considered, which teaches the concurrently utilizing actively used spectrum for TDD or FDD networks. The reference further teaches to deliver multiple simultaneous non-interfering data streams within same frequency band (para 92). However, the reference does not teach first network creating points of zero RF energy at the location of the plurality of antenna of the second network. 

The prior art reference Yu (US 2013/0322308, cited in IDS) has been considered. Fig. 2 and Para 4 describe the co-existing cells with FDD and TDD, and interference due to using adjacent frequency bands in the spectrum. The disclosure discloses system for providing TDD service, to avoid interference between TDD and FDD and to fully utilize 

Further search on prior art and prior arts on record, fail to teach, alone or in combination, the above mentioned claim features, along with all other limitations as recited in claim 1. Thus claim 1 is allowed. Independent claims 6, 11 and 16 recite similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        11/5/2021